        Case 1:18-cv-00283-KG-KRS Document 9 Filed 09/18/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


NICK JAMES GONZALES,

               Petitioner,

vs.                                                         No. CV 18-00283 KG/KRS

TIMOTHY HATCH and
NEW MEXICO DEPARTMENT OF CORRECTIONS,

               Respondents.


                             MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court under Rule 4 of the Rules Governing Section 2254

Proceedings on the Petition Under 28 U.S.C. § 2254 For Writ of Habeas Corpus by a Person in

State Custody filed by Petitioner Nick James Gonzales on March 26, 2018. (Doc. 1). The Court

will dismiss the Petition.

                       FACTUAL AND PROCEDURAL BACKGROUND

       Petitioner Nick James Gonzales was convicted in 1997 on a state criminal charge of First-

Degree Murder and is serving a 30-year sentence in the custody of the New Mexico Department

of Corrections. Gonzales was not charged with or convicted of any sex offense. In this case,

Gonzales does not contest his state court criminal conviction or sentence. Instead, he seeks

habeas relief from alleged deprivation of good time credits and other privileges by the New

Mexico Department of Corrections. (Doc. 1) at 1.

       Gonzales filed his § 2254 Petition on March 26, 2018. (Doc. 1). In his Petition,

Gonzales claims he was deprived of good time credits and privileges in violation of his due

process rights and rights under the Eighth Amendment. (Doc. 1) at 2-3. Gonzales alleges that he


                                                1
        Case 1:18-cv-00283-KG-KRS Document 9 Filed 09/18/20 Page 2 of 9




experienced childhood trauma and suffers from sexual addiction. He was involved in a sexual

misconduct incident at the prison. He claims that Department of Corrections rules and

regulations allowed the disciplinary officer to inflict punishment including forfeiture of good

time, loss of all privileges, phone visits, and canteen in addition to placement in maximum

security. (Doc. 1) at 2-3. The relief he requests is rewriting of New Mexico Department of

Corrections Rule 8 and reinstatement of his good time. (Doc. 1) at 3.

       Petitioner Gonzales filed a petition for writ of habeas corpus in Eighth Judicial District,

State of New Mexico, cause no. D-818-CV-2017-00037, raising the same due process and Eighth

Amendment issues. (Doc. 1) at 4. The Court has reviewed the official record in Petitioner’s

state court proceedings through the New Mexico Supreme Court’s Secured Online Public Access

(SOPA) and takes judicial notice of the official New Mexico court records in D-818-CV-2017-

00037. United States v. Ahidley, 486 F.3d 1184, 1192 n. 5 (10th Cir.2007) (court may take

judicial notice of publicly filed records in this court and other courts concerning matters that bear

directly upon the disposition of the case at hand); Shoulders v. Dinwiddie, 2006 WL 2792671

(W.D.Okla.2006) (court may take judicial notice of state court records available on the world

wide web including docket sheets in district courts); Stack v. McCotter, 2003 WL 22422416

(10th Cir. 2003) (unpublished opinion) (finding state district court's docket sheet is an official

court record subject to judicial notice under Fed.R. Evid. 201).

       The New Mexico Attorney General responded to the habeas corpus petition on behalf of

the New Mexico Department of Corrections and attached the Department of Corrections’

disciplinary record to the response. The record supplied included:

               1.    New Mexico Department of Corrections Inmate Misconduct Report
                    stating that Gonzales engaged in major sexual misconduct in a female
                    caseworker’s office;



                                                  2
        Case 1:18-cv-00283-KG-KRS Document 9 Filed 09/18/20 Page 3 of 9




               2.    Disciplinary Hearing Officer’s Findings and Recommendations,
                    recommending a major level hearing on the sexual misconduct charge;
               3.   Offender Disciplinary History for Gonzales consisting of a four-page list of
                    prior major and minor disciplinary infractions;
               4.   Disciplinary Officer’s Investigation Report;
               5.   Good Time Figuring Sheet for Gonzales;
               6.   New Mexico Corrections Department Disciplinary Decision noting that
                    Gonzales had submitted a statement admitting to the charges and finding
                    Gonzales guilty of Major Level Sexual Misconduct A21 based on the evidence;
               7.   Summary of Evidence and Proceedings for the major misconduct hearing.

(Response to Petition for Writ of Habeas Corpus in D-818-CV-2017-00037, pp. 7-22). Applying

the standards of Wolff v. McDonnell, 418 U.S. 539, 559 (1974), the Department of Corrections

argued that Gonzales had been afforded due process, the loss of good time credits and privileges

was within the range of discipline permitted by Department of Corrections regulations and the

loss of his good time credits was not excessive in light of the evidence and Gonzales’ extensive

prior disciplinary history. (Response to Petition for Writ of Habeas Corpus in D-818-CV-2017-

00037). The state court held an evidentiary hearing on January 22, 2018. (Hearing TAP in D-

818-CV-2017-00037).

       Based on the disciplinary record and evidentiary hearing record, the state court

summarily dismissed his petition on the merits, holding that Gonzales was not entitled to habeas

corpus relief. (Doc. 1) at 4. The Order Dismissing Petition for Writ of Habeas Corpus

summarized Gonzales’ claims: “Petitioner requested therapy for childhood trauma and sex

offender treatment from the department of corrections and is being unfairly punished from acting

in conformity with his untreated afflictions.” (Doc. 1) at 4. In reaching its decision to dismiss,

the state court applied state and federal constitutional law, citing Estelle v. Gamble, 429 U.S. 97

(1976) (in order to state a cognizable Eighth Amendment claim, a prisoner must allege acts or

omissions sufficiently harmful to evidence deliberate indifference).




                                                 3
        Case 1:18-cv-00283-KG-KRS Document 9 Filed 09/18/20 Page 4 of 9




       The Court concluded, based on the evidentiary record, that Gonzales had not

demonstrated evidence of omissions of treatment sufficient to demonstrate harmful indifference

to Petitioner’s condition or that treatment would have necessarily prevented the Petitioner’s

voluntary or involuntary actions of sexual misconduct. (Doc. 1) at 4-5. The state court upheld

the Department of Corrections’ forfeiture of Petitioner’s good time credits and loss of privileges.

(Doc. 1) at 4-5. The New Mexico Supreme Court then denied Gonzales’ Petition for Writ of

Certiorari on January 31, 2018. (Doc. 1) at 6.

                 THE STANDARD FOR § 2254 HABEAS CORPUS REVIEW

       Gonzales is proceeding in this Court under 28 U.S.C. § 2254. A prisoner in state custody

may seek federal habeas corpus relief under 28 U.S.C. § 2254. Section 2254 provides:


               “[A] district court shall entertain an application for a writ of
               habeas corpus in behalf of a person in custody pursuant to
               the judgment of a State court only on the ground that he is in
               custody in violation of the Constitution or laws or treaties of
               the United States.”

28 U.S.C. § 2254(a). Habeas corpus relief is not limited to immediate release from illegal

custody, but is available as well to attack future confinement and obtain future releases. See

Peyton v. Rowe, 391 U.S. 54, 66-67 (1968). Habeas relief is available to obtain restoration of

good time credits, resulting in shortening of the length of the petitioner’s sentence. Preiser v.

Rodriguez, 411 U.S. 475, 487–88 (1973).

       As amended by the Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28

U.S.C. § 2254 sets limits on the power of a federal court to grant an application for a writ of

habeas corpus. If, as in this case, the application includes a claim that has been adjudicated on

the merits in state court proceedings, § 2254(d) expressly limits federal court review. Under §




                                                  4
        Case 1:18-cv-00283-KG-KRS Document 9 Filed 09/18/20 Page 5 of 9




2254(d), a habeas corpus application “shall not be granted with respect to [such a] claim ...

unless the adjudication of the claim:

               (1) resulted in a decision that was contrary to, or involved
               an unreasonable application of, clearly established Federal law,
               as determined by the Supreme Court of the United States; or
               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in
               the State court proceeding.”

28 U.S.C. § 2254(d)(1) and (2). Under this standard, a federal habeas court “reviews the specific

reasons given by the state court and defers to those reasons if they are reasonable.” Wilson v.

Sellers, 584 U.S. ___, 138 S.Ct. 1188 (2018). The standard is highly deferential to the state

court rulings and demands that the state court be given the benefit of the doubt. Harrington v.

Richter, 562 U.S. 86, 101 (2011); Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam).

The standard is difficult for petitioners to meet in federal habeas proceedings under 28 U.S.C. §

2254. Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

       Section 2254(d)(1)’s reference to “clearly established Federal law, as determined by the

Supreme Court of the United States” refers to the holdings of the Supreme Court’s decisions as

of the time of the relevant state-court decision. Williams v. Taylor, 529 U.S. 362, 412 (2000).

Under § 2254(d)(1), a state-court decision is “contrary to” the Supreme Court’s clearly

established law if it “applies a rule that contradicts the governing law set forth in [Supreme

Court] cases” or if it “confronts a set of facts that are materially indistinguishable from a decision

of [the] Court and nevertheless arrives at a result different from [that] precedent.” Williams, 529

U.S. at 405-406. A state court need not cite, or even be aware of, applicable Supreme Court

decisions, “so long as neither the reasoning nor the result of the state-court decision contradicts

them.” Early v. Packer, 537 U.S. 3, 8 (2002) (per curiam).




                                                  5
        Case 1:18-cv-00283-KG-KRS Document 9 Filed 09/18/20 Page 6 of 9




       A state-court decision is an “unreasonable application” of clearly established Supreme

Court law if the decision “correctly identifies the governing legal rule but applies it unreasonably

to the facts of a particular prisoner’s case.” Williams, 529 U.S. at 407–08. A District Court

undertakes this objective unreasonableness inquiry in view of the specificity of the governing

rule: “The more general the rule, the more leeway courts have in reaching outcomes in case-by-

case determinations.” Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). An unreasonable

application of federal law is not the same as an incorrect application of federal law. Williams,

529 U.S. at 410. A federal court may not issue a habeas corpus writ simply because that court

concludes the state-court decision applied clearly established federal law erroneously or

incorrectly--the application must also be unreasonable. Id. at 411; Harrington v. Richter, 562

U.S. at 98. The AEDPA authorizes issuance of a writ only in cases where there is no possibility

fair-minded jurists could disagree that the state court’s decision conflicts with Supreme Court

precedents. Harrington. 562 U.S. at 102.

                       ANALYSIS OF PETITIONER ‘S § 2254 CLAIMS

       Deprivation of a prisoner’s earned good time credits implicates the prisoner’s liberty

interests and the Fourteenth Amendment requires due process in the disciplinary proceedings.

Wolff v. McDonnell, 418 U.S. 539, 559 (1974). In general, the process due in prison disciplinary

proceedings includes: (1) written notice of the claimed violations; (2) disclosure of evidence

against the prisoner; (3) an opportunity to be heard in person and to present witnesses and

documentary evidence; (4) the right to confront and cross-examine adverse witnesses (unless the

hearing officer specifically finds good cause for not allowing confrontation); (5) a neutral and

detached hearing officer; and (6) a written statement by the factfinders as to the evidence relied

on and reasons for the decision. Wolff, 418 U.S. at 559.



                                                 6
        Case 1:18-cv-00283-KG-KRS Document 9 Filed 09/18/20 Page 7 of 9




       In administrative proceedings, such as prison disciplinary actions, due process does

require that there be some evidence to support the decision to revoke good time credits. See, e.g.,

United States ex rel. Vajtauer v. Commissioner of Immigration, 273 U.S. 103, 106 (1927).

Ascertaining whether this standard is satisfied does not require examination of the entire record,

independent assessment of the credibility of witnesses, or weighing of the evidence. Instead, the

relevant question is whether there is any evidence in the record that could support the conclusion

reached by the disciplinary officer. Willis v. Ciccone, 506 F.2d 1011, 1018 (8th Cir. 1974). The

fundamental fairness guaranteed by the Due Process Clause does not require courts to set aside

decisions of prison administrators that have some basis in fact. Revocation of good time credits

is not comparable to a criminal conviction, and neither the amount of evidence necessary to

support such a conviction, nor any other standard greater than some evidence, applies in this

context. Compare Jackson v. Virginia, 443 U.S. 307, 313-316 (1979) with Superintendent,

Massachusetts Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455–56 (1985). Prison disciplinary

proceedings take place in a highly charged atmosphere, and prison administrators must often act

swiftly on the basis of evidence that might be insufficient in less exigent circumstances. See

Wolff, 418 U.S., at 562–563, 567–569.

       Gonzales claims that he was deprived of goodtime credits in violation of his due process

rights. As with his state habeas corpus petition, Gonzales does not specifically identify any of

the process identified in Wolf. Further, the disciplinary record shows that Gonzales received

written notice of the claimed violations, that the evidence against him was disclosed and he

admitted the charges, that he was given an opportunity to be heard, including the right to

confront and cross-examine adverse witnesses, that the charges were heard by a neutral and

detached hearing officer, and there was a written statement by the factfinder as to the evidence



                                                 7
        Case 1:18-cv-00283-KG-KRS Document 9 Filed 09/18/20 Page 8 of 9




relied on and reasons for the decision. (Response to Petition for Writ of Habeas Corpus in D-

818-CV-2017-00037, pp. 7-22). The disciplinary proceedings afforded Gonzales all due process

required under federal law. Wolff, 418 U.S. at 559.

       Gonzales also argues that the Hearing Officer should not have been permitted to punish

or sanction Petitioner for the sexual misconduct incident and that the loss of good time and

privileges violated the Eighth Amendment. (Doc. 1) at 2-3. The state court concluded that the

prison disciplinary record did not support any basis for relief on Gonzales’ claim that the

deprivation of goodtime credits was contrary to due process or in violation of the Eighth

Amendment. (Doc. 1) at 4. The disciplinary record attached to the Department of Corrections’

Response in state court shows that there was evidence to support the Hearing Officer’s decision,

including the statement of the female caseworker and Gonzales’ admission of the charges, and

that record supports the state court’s denial of Gonzales’ state court Petition. (Response to

Petition for Writ of Habeas Corpus in D-818-CV-2017-00037, pp. 7-22; Doc. 1 at 6).

       The state court’s decision is not contrary to or an unreasonable application of clearly

established Federal law and is not based on an unreasonable determination of the facts in light of

the evidence presented in the state court proceeding. 28 U.S.C. § 2254(d)(1) and (2); Pinholster,

563 U.S. at 181-182. Instead, the state court’s analysis and conclusions are consistent with U.S.

Supreme Court due process and Eighth Amendment precedents as set out in Estelle v. Gamble,

429 U.S. at 106 and Wolff, 418 U.S. at 559. Applying the highly deferential standard of §

2254(d), this Court concludes that Gonzales is not entitled to relief on his Fourteenth

Amendment due process claim or his Eighth Amendment cruel and unusual punishment claim.

Woodford v. Visciotti, 537 U.S. at 24; Gwinn v. Miller, 354 F.3d 1211, 1227–28 (10th Cir.2004)




                                                 8
        Case 1:18-cv-00283-KG-KRS Document 9 Filed 09/18/20 Page 9 of 9




(the loss of privileges and good-time credits as a disciplinary measure does not rise to the level

of cruel and unusual punishment).

       Under Rule 11 of the Rules Governing Section 2254 Proceedings, “[t]he district court

must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Court determines

that Petitioner Gonzales has not made a substantial showing of denial of a constitutional right

and will deny a certificate of appealability.

       IT IS ORDERED that the Petition Under 28 U.S.C. § 2254 For Writ of Habeas Corpus by

a Person in State Custody filed by Petitioner Nick James Gonzales (Doc. 1) is DISMISSED with

prejudice and a Certificate of Appealability is DENIED.




                                                _____________________________________
                                                UNITED STATES DISTRICT JUDGE




                                                  9
